Citation Nr: 1040698	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent 
for mixed bipolar I disorder with generalized social phobia from 
November 11, 2003 to November 11, 2005. 

2.  Entitlement to an evaluation greater than 50 percent for 
mixed bipolar I disorder with generalized social phobia from 
November 12, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from November 1996 to June 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  It is noted in the claims folder that the 
Veteran is a participant in work study at the Nashville RO and 
therefore her claims folder is maintained in locked files at the 
Cleveland, Ohio RO.  As the Veteran has disagreed with the 
initial rating assigned following the grant of service connection 
for mixed bipolar I disorder with generalized social phobia, the 
Board has characterized such claim in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing an initial rating 
claim from claim for increased rating for already service-
connected disability).  In January 2006 the Veteran testified 
before a decision review officer at the RO; and in September 
2010, she testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcripts are associated with the claims folder and have been 
reviewed.

In her October 2005 Substantive Appeal, the Veteran appears to be 
raising new claims.  In pertinent part, she indicated that she 
was appealing the issues of flat neck and headaches and that her 
flat feet were making her ankles hurt.  As there are no current 
claims for flat neck and headaches these issues are REFERRED to 
the RO for appropriate action.  The Veteran is service-connected 
for acquired pes planus.  Her notation that "flat feet making my 
ankles hurt" is construed as a claim for an increased evaluation 
and is also REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was granted service connection for mixed bipolar I 
disorder with generalized social phobia and assigned an initial 
30 percent disability evaluation from November 11, 2003 and a 50 
percent disability evaluation from November 12, 2005.  She 
essentially contends that she is entitled to a higher evaluation 
for her psychiatric disability for the stated periods.  

The Veteran indicated in her Substantive Appeal that VA could 
access records from her private physician, Dr. EBG, who 
prescribed medication for her in December 2007 and January 2008 
for panic attacks and anxiety.  A review of the claims folder did 
not reveal these records.  Therefore, on remand the AMC/RO should 
attempt to obtain such records. 

In addition, the record reflects that the Veteran has 
participated for a number of years, "off and on," in VA's 
vocational rehabilitation program.  During the September 2010 
video conference hearing, she testified that she started the VA 
vocational rehabilitation program around 2001, and at the time of 
the hearing, she indicated that she was just completing a 
vocational rehabilitation program.  The Veteran's VA vocational 
rehabilitation folder has not been forwarded to the Board.  On 
remand, the AMC/RO should associate with the claims folder the 
Veteran's vocational rehabilitation records or folder.  Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to sign 
the necessary authorization for release of 
private medical records from Dr. EBG, 1509 
Old Cowan Road, Winchester, TN, to VA, for 
treatment in December 2007 and January 2008.  
All attempts to procure those records should 
be documented in the claims folder.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the claims folder.  In 
addition, the Veteran and her representative 
should be informed of any such problem.  

2.  The AMC/RO should associate with the 
claims folder the Veteran's VA vocational 
rehabilitation folder.

3.  After completion of the above, the AMC/RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



